Citation Nr: 0329405	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely and adequate substantive appeal was filed 
with a March 1999 rating decision which assigned an initial 
10 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that decision, the RO found that the veteran had not 
perfected a timely appeal with a March 1999 rating decision 
assigning an initial 10 percent rating for PTSD.  In January 
2001, the veteran testified at an RO hearing in connection 
with his appeal, and in August 2001, he testified at a travel 
Board hearing at the RO.  

In a November 2001 decision, the Board found that the veteran 
had not perfected a timely appeal with the March 1999 rating 
decision assigning an initial 10 percent rating for PTSD.  
The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the case was 
pending before the Court, in December 2002, the veteran's 
then-attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  In a 
December 2002 Order, the Court granted the motion, vacated 
the Board's November 2001 decision, and remanded the matter 
for readjudication consistent with the December 2002 Joint 
Motion.  

The Board notes that in a March 2003 letter, the veteran was 
advised that he was entitled to an additional hearing as the 
Veterans Law Judge who had conducted the August 2001 hearing 
was no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2002).  The following month, 
the veteran responded that he did not wish to attend another 
hearing.  





REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the December 2002 Joint Motion 
discussed above, the veteran has not yet received the 
required notification.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice should also be 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




